E                   NE-Y        GENERAL
                              ~OFTEXAS




                                 March    11, 1953



Hon. C. H. Cavness                          Opinion    No. S-17
State Auditor
Capitol Station                             Re:   Legality   of treating funds the
Austin, Texas                                     United States Government      is
                                                  obligated to pay for student
                                                  tuitions as being moneys col-
                                                  lected for the purpose of de-
                                                  termining    public junior college
Dear   Sir:                                       appropriations.

                You have requested    an opinion of this office on three ques-
tions involving the construction  of Sections 3(a) and 4 of Article IV of
House Bill Number 426 of the 52nd Legislature.       This bill was enacted
as Chapter 499, Acts of the 52nd Legislature,    1951, page 1228. You ask
in substance the following questions:

                 1. In view of the provisions     of Sections 3(a) and 4 of Ar-
ticle IV, Chapter 499, Acts of the 52nd Legislature,         may the semester
hours taken by military    enlisted personnel     be counted in arriving   at
the per capita apportionment      for the colleges   attended by such person-
nel?   The tuition and fee expenses     of military   enlisted personnel  are
paid in part by the. student and in part by the Government,        in payments
made directly to the school.

                2. In view of the provisions    of Sections 3(a) and 4 of Ar-
ticle IV, Chapter 499, Acts of the 52nd Legislature,      are military   enlisted
personnel   who are non-residents    of Texas eligible to have their semester
hours counted in determining     the apportionment    due the junior college
from the State per capita appropriation?      Such students pay a part of
their tuition and fee expenses when they enroll.      The remaining     expenses
are paid to the school directly by the Government       at the conclusion of
each semester.
Hon. C. H. Cavness,    page   2 (S-17)




                 3. Some of the non-resident     students attending State-
supported junior colleges    pay their non-resident    tuition fees in perio-
dic installments   through the semester.    May the non-resident     tuition
fees be counted in proportion    to the amount paid prior to November        1st
in determining   the school’s per capita apportionment       1

                The, applicable portions of Sections 3(a) and 4 of Article
IV, Chapter 499, Acts of the 52nd Legislature,    1951, page 1228 at pages
1444-1445, provide as follows:

                “Sec. 3. It is further provided that to be eligible
      for and to receive a prbportionate   share of this appropri-
      ation, a Public Junior College shall:

                       “(a) Prior to November       1st of each year,
                collect matriculation     and other session fees not
                less than the amounts provided for by law for
                State-supported    institutions of higher learning
                (for full-time  and for part-time     students) from
                each enrolled student, except this shall not apply
                to any student who may be exempt from the pay-
                ment of such fees by State law;

                 “Sec. 4. . . . The term ‘full-time      student equivalent’
      as herein used shall be defined as a student taking fifteen
      (15) semester    hours of approved courses;       and the number of
      full-time   student equivalents     for any Junior College to be
      benefited by this Article     shalI be determined     by dividing by
      fifteen (15) the total number of semester        hours of approved
      courses   carried   by all eligible   students as of fiovember     1st
      in each fiscal year, except that not more than eighteen (18)
      semester    hours being carried      on that date by any individual
      student shall be counted, nor shall the semester          hours carried
      by any student in excess of a total of sixty-six        (66) semester
      credit hours earned in a Public Junior College be counted;
      and provided further that the count of semester          hours shall
      not include those being carried        by any students who have not
      made timely compliance        with the requirements      of Section 3(a)
      above, nor those being carried        by any students (except Voca-
.-.   -




          Hon. C. H. Cavness,    page   3 (S-17)




                tionai Rehabilitants) whose tuition and fee expenses         are
                paid by the United States Government.”

                           It is evident from a reading of Article IV of Ghapter 499,
          Acts of the 52nd Legislature,      1951, together with Section 4 of Article
          2654b-1, Vernon’s     Civil Statutes, that it was the legislative,     intent to
          provide a per capita apportionment        for each student enrolled in a junior
          college.   The State would pay the apportionment          directly to the school,
          except in certain instances in which the government            would pay directly
          to the school the cost of instruction      for particular    students.   Att’y. Gen.
          Op. V-1507 (1952). The present question covers an instance where the
          government    pays the tuition and fee expenses,       in part; of certainmili-
          tary enlisted personnel,     such payments being made directly to the school.
          By express   words in the appropriation        act students who have their tui-
          tion and fee expenses paid by the United States Government, cannot have
          their semester    hours considered     in determining     the per capita appor-
          tionment to be paid to the school.       The fact situation differs from that
          discussed   in Attorney General’s    Opinion No. V-1507 (1952)inthat the
          present payments by the Government        are directly to the school, while
          the payments by the Government       under the “G. I.” (Teague) Bill, dis-
          cussed in Attorney General’s     Opinion ho. V-1507 (1952) were made
          directly to the student.  It would seem that the legislature      intended that
          each student should receive    a per capita apportionment     to’the school to
          cover his costs of instruction.    It also appears to be the legislative    in-
          tent that in certain circumstances     the costs of such instruction were not
          to be paid by the State. One of those circumstances       is when, the tuition
          and fee expenses of a student are paid directly to the school by the United
          States Government.

                           Since we have answered the first question in the negative,
          the same   reasons   compel the answer to the second question,in the nega-
          tive.

                          ’The third question involves dvilian    non-residemstudents
          attending State-supported    junior’ colleges.  Section 3(a) of the Appropria-
          tion Act provides   that.a Public Junior College shall, prio,r to November
          1st of each year, collect matriculation     and other session fees not less
          than the amounts provided for by la& (Art. 2654c, V.C.S.)        from each en-
          &led    student (with certain exceptions not here involved.)       Section 4 of
    ‘Hon. C. H. Cavness,    page 4 (S-17)




    the Appropriation    Act provides that in determining    the per capita ap-
    portionment    to which each school is entitled the semester     hours carried
    by eligible  students as of November    1st will be counted (emphasis     added),
    and this limitation is repeated in a negative proviso in the conclusion of
    the same section, “. . . provided further that the count of semester        hours
    shall not include those being carried    by any students who have not made
    timely compliance     with the requtrements   of Section 3(a) above . . .” A
    non-resident    student such as you inquire about is not an “eligible”     student
    until his enrollment    is completed.  His enrollment    is not completed until
    his fees are paid. If the fees are not paid prior to November        1st the stu-
    dent is not eligible to have his semester    hours considered     in determining
    the credit hours earned by his school.      Until the student becomes     “eligible”
    by paying all of his fees, none of his hours may be counted as hours of an
    eligible  student.

                                            SUMMARY

                       The semester  hours carried   by a student in a Public
             Junior College who has his tuition and fee expenses paid di-
.
             rectly to the school by the United States may not be considered
             in determining  the semester  credit hours earned by the school.

                     A non-resident student whose matriculation   and other
           session fees are not paid in full prior to November  1st his not an
           eligible student whose semester   hours may be considered     in de-
           termintng the credit hours earned by his school.

    APPROVED:                                              Yours    very truly,

    J. ~G Q@yis, Jr.                                  JOHN BEN SHEPPERD
    County Affairs   Division                           Attorney General

    C. K. Richards
    Reviewer
                                                      BY
    Robert S. Trotti                                       Billy   E. l%e
    First Assistant                                                    Assistant

    John Ben Shepperd
    Attorney General

    BEL:da